HATCHETT, Circuit Judge,
dissenting:
I dissent because the majority’s conclusions ignore relevant evidence which conflicts with Judge Wyatt’s proffered reasons for not hiring Woody. Judge Wyatt testified at an EEOC hearing and in a deposition that he refused to hire Woody because she was over-qualified. Conversely, Judge Wyatt testified at trial that he refused to hire Woody because she was not the best qualified for the particular job, that her typing speed was not as high as the other applicants, and that her professional training would have created disinterest in the position. As the majority notes, an Alabama agency had the responsibility to determine qualifications.
In October, 1984, the AES advertised another position for general clerk. This job primarily consisted of typing automobile registration lists. The district court and Judge Wyatt characterized this position as tedious, time consuming, and monotonous. Woody and four other applicants applied for the position. Again, Woody advised Judge Wyatt of her clerical qualifications, and her paralegal and administrative skills — the same qualifications on which Judge Wyatt based his opinion that Woody was over-qualified when she had applied in July. Judge Wyatt subsequently hired Pamela Webb, a white female, finding that Webb was better qualified for the position. Webb typed seventy-five words per minute; Woody typed fifty-four. Although Judge Wyatt believed Woody’s “profession” as a paralegal rendered her over-qualified, he nonetheless hired Webb, a legal secretary, who was clearly over-qualified for the position.1 If Judge Wyatt believed that *1564Woody’s paralegal background rendered her over-qualified for this “monotonous” position, then the same reasoning should have applied to Webb. Following objective criteria, the AES certified Woody as being qualified for the position.
An employer’s true motive in an employment decision is rarely easy to discern. Unless we thoroughly investigate these motives, employers violating Title VII’s mandate may easily mask their behavior behind pretrial rationalizations.2 Given the evidence in this case, Woody proved that Judge Wyatt’s proferred reasons are unworthy of credence. Burdine, 450 U.S. at 256, 101 S.Ct. at 1095.
Further, I find that the district court misapplied the evidentiary proof required in Title VII actions. The district court stated in pertinent part as follows:
[Tjhe plaintiff ‘has the burden of persuading the trier of fact that defendant has committed intentional discrimination.’ If indeed he can prove a prima facie case, the burden shifts to the employer to ‘articulate a legitimate, nondiscriminatory reason for its acts with regard to the plaintiff.... Even had the plaintiff proved a prima facie case, her attempt to establish pretext on the part of the defendant has failed.... The court has found no grounds for believing that the employment decisions were tempered by racial biases in this case. [Citations omitted] [emphasis added].
This ruling constitutes a misapplication of the law. Woody should not have been required to establish that Judge Wyatt's employment decisions were racially motivated in order to demonstrate discrimination. As stated earlier, the Burdine Court noted that an applicant can demonstrate discrimination either directly “or indirectly by showing that the employer's proffered explanation is unworthy of credence.” Burdine, 450 U.S. at 256, 101 S.Ct. at 1095; McDonnell-Douglas Corp. v. Green, 411 U.S. 792, 804-05, 93 S.Ct. 1817, 1825-26, 36 L.Ed.2d 668 (1973); see generally Aikens, 460 U.S. at 716-17, 103 S.Ct. at 1482-83. Thus, Woody should not have been required to establish that Wyatt’s reasons for rejecting her were racially motivated; rather, the law only required that she establish that Judge Wyatt’s proffered reasons for the employment decisions were not the true reasons, but merely pretextual. Burdine, 450 U.S. at 256, 101 S.Ct. at 1095.
I also disagree with the majority’s conclusion that the district court was not clearly erroneous when it determined that Woody was not as well qualified as the other applicants. Notwithstanding the AES’s certification as to qualifications, Judge Wyatt established his own criteria. For instance, in October, 1984, Judge Wyatt hired Webb, reasoning, in part, that because her husband worked in the area, she would not likely relocate and seek employment elsewhere. At no time did Judge Wyatt direct questions to the applicants or otherwise inquire concerning residency intentions or marital status. Nevertheless, a review of the record indicates that he deemed such factors important.3 Judge *1565Wyatt knew from some source that Webb was likely to remain in the area. He knew, from some source, that her husband was the manager of the Alabama Power office, that her husband had recently transferred from a previous job, and that her husband would probably become a permanent resident in the area. Wyatt made no effort to determine whether Woody was likely to remain in the area.
Secret, unannounced, subjective criteria cannot satisfy the employer’s burden of producing legitimate, nondiscriminatory reasons for an applicant’s rejection. Bell v. Birmingham Linen Service, 715 F.2d 1552, 1557 (11th Cir.1983); Harris v. Birmingham Board of Education, 712 F.2d 1377, 1384 (11th Cir.), reh’g denied, 718 F.2d 1115 (1983). “We have recognized that such subjective procedures can lead to racial discrimination, both because important information may be available only to whites and because such procedures place no check on individual biases.” Carmichael, 738 F.2d at 1133 (footnote omitted) (other citations omitted). An employer’s failure to establish objective standards and procedures for hiring is a discriminatory practice. Id. The AES promulgated no objective standards or policies regarding residency in the county or marital status; however, Judge Wyatt incorporated these factors without affording Woody the opportunity to address them. The record shows that Woody has substantial ties to the Ashville community, and she is politically active in the area. Important subjective qualifications affront the patent purposes of Title VII, especially where applicants are led to believe that their qualifications have been certified based on objective standards.
By moving the qualifications question to agencies free from the influence of the ultimate employer, states and officials interested in fair employment practices thought they had eliminated the long practiced “catch 22” which resulted in the black applicant always being under or over-qualified.
On the record as a whole, I would hold that the district court erred.

. When questioned at trial on this matter, Judge Wyatt proffered the following explanations:
Q. Now, you mentioned that you thought Ms. Woody was over-qualified, and that was part of your reasoning for not hiring her. Wasn’t it true that you’ve hired people overqualified before?
A. Not professional. I’ve never hired a person that had a profession before, no, sir.
*1564Q. Isn’t it true that you hired Pam Webb in 1984 who was a legal secretary?
A. She had had some legal—
Q. Some legal secretary skills?
A. She had had some legal secretarial experience, and that's the one that you were referring to a minute ago that I told you I’d be glad to explain.
The court found that Webb had seven and one-half years experience as a legal secretary.


. The treatment of Woody's qualifications is a bit confusing. In summary, the record shows: Judge Wyatt, in testimony before the EEOC and in deposition gave as the reason for not hiring Woody that she was over-qualified; at trial, Judge Wyatt stated he did not hire Woody because she was not as well qualified.
The district court found that Woody did not establish a prima facie case because she was over-qualified, but also found no intentional discrimination because she was not as well qualified.


. In Judge Wyatt’s trial testimony, the following conversation ensued:
Q. Did you ever ask Ms. Woody if she was married?
A. No.
Q. Did you ever inquire if she was married?
A. No. I still don’t, and it wouldn’t matter to me. I’ve got married, and I’ve got single folks.
Nevertheless, further in the testimony Judge Wyatt states:
Q. As I understand your testimony then, the marital status of Ms. Webb and her husband had an effect on your decision to hire her; isn’t that correct?
A. The only effect—
Q. Isn’t that your testimony that you’ve just gone through?
*1565A. The only effect that it has was whether it would help her stay there or not.
When asked again whether Webb’s marital status had a bearing on his decision, Judge Wyatt responded:
A. That had a bearing on it, it sure did, but her seventy-five words a minute had a very important bearing on it too. And we’ve got some sheets we’d be glad to show you.